
	

115 HR 6311 : Increasing Access to Lower Premium Plans and Expanding Health Savings Accounts Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS
		2d Session
		H. R. 6311
		IN THE SENATE OF THE UNITED STATES
		July 26, 2018ReceivedAN ACT
		To amend the Internal Revenue Code of 1986 and the Patient Protection and Affordable Care Act to
			 modify the definition of qualified health plan for purposes of the health
			 insurance premium tax credit and to allow individuals purchasing health
			 insurance in the individual market to purchase a lower premium copper
			 plan.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Increasing Access to Lower Premium Plans and Expanding Health Savings Accounts Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Carryforward of health flexible spending arrangement account balances.
					Sec. 3. Individuals entitled to part A of Medicare by reason of age allowed to contribute to health
			 savings accounts.
					Sec. 4. Maximum contribution limit to health savings account increased to amount of deductible and
			 out-of-pocket limitation.
					Sec. 5. Allow both spouses to make catch-up contributions to the same health savings account.
					Sec. 6. Special rule for certain medical expenses incurred before establishment of health savings
			 account.
					Sec. 7. Allowance of bronze and catastrophic plans in connection with health savings accounts.
					Sec. 8. Allowing all individuals purchasing health insurance in the individual market the option to
			 purchase a lower premium copper plan.
					Sec. 9. Delay of reimposition of annual fee on health insurance providers.
			2.Carryforward of health flexible spending arrangement account balances
 (a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Carryforward of health flexible spending arrangement account balancesA plan shall not fail to be treated as a health flexible spending arrangement under this section or section 105 merely because the lesser of—
 (1)such arrangement’s account balance (or any portion thereof) determined as of the end of any plan year, or
 (2)the product of the dollar limitation in effect under section 125(i) for such plan year (determined without regard to paragraph (2) thereof) multiplied by 3,
						may be carried forward to the succeeding plan year..
			(b)Coordination with limitation on salary reduction contributions
 (1)In generalSection 125(i) of such Code is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
					
 (2)Coordination with carryforward of account balancesThe dollar amount otherwise in effect under paragraph (1) for any plan year shall be reduced (but not below zero) by the excess (if any) of—
 (A)the amount of any account balance which is carried forward to such plan year from the preceding plan year, over
 (B)twice the dollar limitation in effect under paragraph (1) (determined without regard to this paragraph)..
 (2)Conforming amendmentsSection 125(i) of such Code is amended by striking taxable year each place it appears in paragraphs (1) and (3) (as redesignated by paragraph (1) of this subsection) and inserting plan year.
 (c)Coordination with cafeteria plan limitation on deferred compensationSection 125(d)(2) of such Code is amended by adding at the end the following new subparagraph:  (E)Exception for health flexible spending arrangementsSubparagraph (A) shall not apply to a plan to the extent of amounts in a health flexible spending arrangement which may be carried forward as described in section 106(h)..
 (d)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018. 3.Individuals entitled to part A of Medicare by reason of age allowed to contribute to health savings accounts (a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
				
 (iv)entitlement to hospital insurance benefits under part A of title XVIII of the Social Security Act by reason of section 226(a) of such Act..
 (b)Conforming amendmentSection 223(b)(7) of such Code is amended by inserting (other than an entitlement to benefits described in subsection (c)(1)(B)(v)) after Social Security Act. (c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2018, in taxable years ending after such date.
			4.Maximum contribution limit to health savings account increased to amount of deductible and
			 out-of-pocket limitation
 (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I). (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).
 (c)Conforming amendmentsSection 223(g)(1) of such Code is amended— (1)by striking subsections (b)(2) and both places it appears and inserting subsection, and
 (2)in subparagraph (B), by striking determined by and all that follows through calendar year 2003. and inserting determined by substituting calendar year 2003 for calendar year 2016 in subparagraph (A)(ii) thereof.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.
			5.Allow both spouses to make catch-up contributions to the same health savings account
 (a)In generalSection 223(b)(5) of the Internal Revenue Code of 1986 is amended to read as follows:  (5)Special rule for married individuals with family coverage (A)In generalIn the case of individuals who are married to each other, if both spouses are eligible individuals and either spouse has family coverage under a high deductible health plan as of the first day of any month—
 (i)the limitation under paragraph (1) shall be applied by not taking into account any other high deductible health plan coverage of either spouse (and if such spouses both have family coverage under separate high deductible health plans, only one such coverage shall be taken into account),
 (ii)such limitation (after application of clause (i)) shall be reduced by the aggregate amount paid to Archer MSAs of such spouses for the taxable year, and
 (iii)such limitation (after application of clauses (i) and (ii)) shall be divided equally between such spouses unless they agree on a different division.
 (B)Treatment of additional contribution amountsIf both spouses referred to in subparagraph (A) have attained age 55 before the close of the taxable year, the limitation referred to in subparagraph (A)(iii) which is subject to division between the spouses shall include the additional contribution amounts determined under paragraph (3) for both spouses. In any other case, any additional contribution amount determined under paragraph (3) shall not be taken into account under subparagraph (A)(iii) and shall not be subject to division between the spouses..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 6.Special rule for certain medical expenses incurred before establishment of health savings account (a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Treatment of certain medical expenses incurred before establishment of accountIf a health savings account is established during the 60-day period beginning on the date that coverage of the account beneficiary under a high deductible health plan begins, then, solely for purposes of determining whether an amount paid is used for a qualified medical expense, such account shall be treated as having been established on the date that such coverage begins..
 (b)Effective dateThe amendment made by this section shall apply with respect to coverage beginning after December 31, 2018.
			7.Allowance of bronze and catastrophic plans in connection with health savings accounts
 (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(E)Bronze and catastrophic plans treated as high deductible health plans
 (i)In generalThe term high deductible health plan shall include any plan described in subsection (d)(1)(A) or (e) of section 1302 of the Patient Protection and Affordable Care Act.
 (ii)Certain rules not applicableSubparagraphs (C) and (D) shall not apply with respect to any plan described in clause (i).. (b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2018, in taxable years ending after such date.
			8.Allowing all individuals purchasing health insurance in the individual market the option to
			 purchase a lower premium copper plan
 (a)In generalSection 1302(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(e)) is amended— (1)in paragraph (1)—
 (A)by redesignating clauses (i) and (ii) of subparagraph (B) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (B)by striking plan year if— and all that follows through the plan provides— and inserting plan year if the plan provides—; and (C)in subparagraph (A), as redesignated by paragraph (1), by striking clause (ii) and inserting subparagraph (B);
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Risk poolsSection 1312(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(c)(1)) is amended by inserting and enrollees in catastrophic plans described in section 1302(e) after Exchange.
 (c)Conforming amendmentSection 1312(d)(3)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(C)) is amended by striking , except that in the case of a catastrophic plan described in section 1302(e), a qualified individual may enroll in the plan only if the individual is eligible to enroll in the plan under section 1302(e)(2).
 (d)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018. 9.Delay of reimposition of annual fee on health insurance providers (a)In generalSection 9010(j)(3) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021.
				
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2019.  Passed the House of Representatives July 25, 2018.Karen L. Haas,Clerk 